DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 9,707,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a method and a system for controlling a vehicle having an autonomous driving mode comprising: determining a distance from the vehicle to an intersection; determine the state of the traffic signal; determine a time when the vehicle will enter the intersection; determining, whether the vehicle should stop in response to the traffic signal or proceed through the intersection in the autonomous driving mode based on the determined traffic state; and controlling the vehicle based on the determination of whether the vehicle should stop in response to the traffic signal or proceed through the intersection. The closest prior arts, Matsumura (Pub # US 2010/0115646 A1), Clarke et al. (Pub #US 2015/0151781 A1), and Ferguson et al. (Pub # US 2014/0277901 A1). Matsumura discloses a driving supporting device, the light color change cycle of a prediction object traffic signal is acquired on the basis of the light color change cycle of a prediction basis traffic signal installed before the prediction object traffic signal, and the light color state of the prediction object traffic signal when the vehicle arrives at the prediction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687